 Case 2:16-cv-05370-DSF-PLA Document 251 Filed 11/16/18 Page 1 of 1 Page ID #:3324




1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    NO. CV 16-5370-DSF (PLAx)
11
                 Plaintiff,
12
                        v.                        ORDER LIFTING STAY OF CIVIL
13                                                FORFEITURE PROCEEDING FOR
     ALL RIGHT TO AND INTEREST                    THE PURPOSE OF CLAIM
14   HELD OR SECURED BY THE REAL                  WITHDRAWAL
15   PROPERTY LOCATED IN NEW
     YORK, NEW YORK, KNOWN AS
16   THE PARK LANE HOTEL,
17
         Defendant.
18
19
20         Pursuant to the stipulation and request of the parties, and good cause appearing
21   therefor, IT IS ORDERED that the stay in this action is lifted to allow claimants 36 CPS
22   Condos (NYC) Limited, 36 CPS Residential Sales (NYC) Limited, 36 CPS Parking
23   (NYC) Limited, and 36 CPS Luxury Hotel (NYC) Limited (collectively, the “36 CPS
24   Claimants”) to withdraw the verified claim filed on or about October 11, 2017.
25         IT IS SO ORDERED.
26   DATED: November 16, 2018
27
                                           Honorable Dale S. Fischer
28                                         UNITED STATES DISTRICT JUDGE
